     Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 1 of 58




                               UNITED STATES DISTRICT
                             COURT EASTERN DISTRICT OF
                                     LOUISIANA



EMMA J. ANDREWS, individually,                       MDL NO.

             Plaintiff,
                                                     2592
      v.
                                                     SECTION: L
JANSSEN RESEARCH & DEVELOPMENT
LLC f/k/a JOHNSON AND JOHNSON
PHARMACEUTICAL RESEARCH AND
                                                     JUDGE: ELDON E. FALLON
DEVELOPMENT LLC, JANSSEN ORTHOLLC,
JANSSEN PHARMACEUTICALS, INC.
                                                     MAG. JUDGE MICHAEL NORTH
f/k/a JANSSEN PHARMACEUTICA INC.
f/k/a ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.,
JOHNSON & JOHNSON COMPANY
BAYER HEALTHCARE                                     JURY TRIAL DEMANDED
PHARMACEUTICALS, INC.,
BAYER PHARMA AG,
BAYER CORPORATION,
BAYER HEALTHCARE LLC,
BAYER HEALTHCARE AG, and BAYER AG,

             Defendants.




                                    COMPLAINT

      Pursuant to Pretrial Order No. 11, Plaintiff, by and through counsel, file this Complaint
                                               1
       Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 2 of 58




against Defendants, as follows:

  I.    PLAINTIFF SPECIFIC ALLEGATIONS

Plaintiff herein are:

        1. Emma J. Andrews is a citizen of the United States of America and resides at 864 Spring
Street Apt No. 1104., Muskegon, Michigan 49442.

                a. Plaintiff, Emma J. Andrews ingested Xarelto from approximately January 12,

                    2016 and suffered excessive internal bleeding as a direct result of Xarelto.

                    Plaintiff Emma J. Andrews who resides in Muskegon County in the state of

                    Michigan.

 II.    DEFENDANTS

        2.      Upon    information   and   belief,   Defendant   JANSSEN      RESEARCH        &

DEVELOPMENT LLC f/k/a JOHNSON AND JOHNSON RESEARCH AND DEVELOPMENT

LLC (hereinafter referred to as “JANSSEN R&D”) is a limited liability company organized under

the laws of New Jersey, with a principal place of business in New Jersey. Defendant JANSSEN

R&D’s sole member is Janssen Pharmaceuticals, Inc., which is a Pennsylvania corporation with a

principal place of business in New Jersey. Accordingly, JANSSEN R&D is a citizen of

Pennsylvania and New Jersey for purposes of determining

diversity under 28 U.S.C. § 1332.

        3.   As part of its business, JANSSEN R&D is involved in the research, development,

sales, and marketing of pharmaceutical products including Xarelto.


                                                2
        Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 3 of 58




        4.   Defendant JANSSEN R&D is the holder of the approved New Drug Application

(“NDA”) for Xarelto as well as the supplemental NDA.

        5.   Upon information and belief, and at all relevant times Defendant JANSSEN R&D,

was in the business of and did design, research, manufacture, test, advertise, promote, market, sell,

and distribute the drug Xarelto for use as an oral anticoagulant. The primary purposes of Xarelto

are to reduce the risk of stroke and systemic embolism in patients with non- valvular atrial

fibrillation, to treat Deep Vein Thrombosis (“DVT”) and Pulmonary Embolism (“PE”), to reduce

the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip

and knee replacement surgery.

        6. Upon information and belief, Defendant JANSSEN PHARMACEUTICALS, INC.
f/k/a    JANSSEN     PHARMACEUTICA           INC.    f/k/a ORTHO-MCNEIL-JANSSEN

PHARMACEUTICALS, INC. (hereinafter referred to as “JANSSEN PHARM”) is a Pennsylvania

corporation, having a principal place of business in New Jersey.

        7.   As part of its business, JANSSEN PHARM is involved in the research, development,

sales, and marketing of pharmaceutical products, including Xarelto.

        8.   Upon information and belief, and at all relevant times, Defendant JANSSEN PHARM

was in the business of and did design, research, manufacture, test, advertise, promote, market, sell,

and distribute the drug Xarelto for use as an oral anticoagulant, the primary purposes of which are

to reduce the risk of stroke and systemic embolism in patients with non- valvular atrial fibrillation,

to treat DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of

DVT for patients undergoing hip and knee replacement surgery.

                                                  3
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 4 of 58




       9.      Upon information and belief, Defendant JANSSEN ORTHO LLC (hereinafter

referred to as “JANSSEN ORTHO”) is a limited liability company organized under the laws of

Delaware, having a principal place of business at State road 933 Km 0 1, Street Statero, Gurabo,

Puerto Rico 00778. Defendant JANSSEN ORTHO is a subsidiary of Johnson & Johnson. The only

member of JANSSEN ORTHO LLC is OMJ PR Holdings, which is incorporated in Ireland with a

principal place of business in Puerto Rico. Accordingly, JANSSEN ORTHO LLC is a citizen of

Delaware, Ireland and Puerto Rico for purposes of determining diversity under 28

U.S.C. § 1332.
       16. As part of its business, JANSSEN ORTHO is involved in the research, development,

sales, and marketing of pharmaceutical products, including Xarelto.

       17.   Upon information and belief, and at all relevant times, Defendant, JANSSEN

ORTHO, was in the business of and did design, research, manufacture, test, advertise, promote,

market, sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary purposes

of which are to reduce the risk of stroke and systemic embolism in patients with non- valvular

atrial fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       18.   Defendant Johnson & Johnson (hereinafter referred to as “J&J”) is a fictitious name

adopted by Defendant Johnson & Johnson Company, a New Jersey corporation which has its

principal place of business at One Johnson & Johnson Plaza, New Brunswick, Middlesex County,

New Jersey 08933.

     19.     As part of its business, J&J, and its “family of companies,” is involved in the research,

                                                  4
        Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 5 of 58




development, sales, and marketing of pharmaceutical products, including Xarelto.

       20.     Upon     information     and    belief,   Defendant      BAYER       HEALTHCARE

PHARMACEUTICALS, INC., is, and at all relevant times was, a corporation organized under the

laws of the State of Delaware, with its principal place of business in the State of New Jersey.


         21.   As part of its business, BAYER HEALTHCARE PHARMACEUTICALS, INC. is

 involved in the research, development, sales, and marketing of pharmaceutical products including

 Xarelto.

         22.   Upon information and belief, and at all relevant times, Defendant BAYER

 HEALTHCARE PHARMACEUTICALS, INC. was in the business of and did design, research,

 manufacture, test, advertise, promote, market, sell, and distribute the drug Xarelto for use as an

 oral anticoagulant, the primary purposes of which are to reduce the risk of stroke and systemic

 embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk

 of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

 replacement surgery.

         23.   Upon information and belief, Defendant BAYER PHARMA AG is a pharmaceutical

 company domiciled in Germany.

         24.   Defendant BAYER PHARMA AG is formerly known as Bayer Schering Pharma AG

 and is the same corporate entity as Bayer Schering Pharma AG. Bayer Schering Pharma AG was

 formerly known as Schering AG and is the same corporate entity as Schering AG.

         25.   Upon information and belief, Schering AG was renamed Bayer Schering Pharma AG

                                                  5
       Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 6 of 58




effective December 29, 2006.

    26. Upon information and belief, Bayer Schering Pharma AG was renamed BAYER
PHARMA AG effective July 1, 2011.

         27.   As part of its business, BAYER PHARMA AG is involved in the research,

development, sales, and marketing of pharmaceutical products, including Xarelto.

         28.   Upon information and belief, and at all relevant times, Defendant BAYER PHARMA

AG was in the business of and did design, research, manufacture, test, advertise, promote, market,

sell, and distribute the drug Xarelto for use as an oral anticoagulant, the primary purposes of which

are to reduce the risk of stroke and systemic embolism in patients with non-valvular atrial

fibrillation, to treat DVT and PE, to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

         29.   Upon information and belief, Defendant BAYER CORPORATION is an Indiana

corporation with its principal place of business at 100 Bayer Road, Pittsburgh, Pennsylvania

15205.

         30.   Upon information and belief, BAYER HEALTHCARE PHARMACEUTICALS,

INC. is owned by Defendant BAYER CORPORATION.

         31.   At all relevant times, Defendant BAYER CORPORATION was engaged in the

business of researching, developing, designing, licensing, manufacturing, distributing, selling,

marketing, and/or introducing into interstate commerce, either directly or indirectly through third

parties or related entities, its products, including the prescription drug Xarelto.

         32.   Upon information and belief, Defendant BAYER HEALTHCARE LLC is a limited

                                                   6
Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 7 of 58




     liability company duly formed and existing under and by the virtue of the laws of the

     State of Delaware, with its principal place of business located at 100 Bayer Blvd,

     Whippany, New Jersey 07981-1544.

      a. Upon information and belief, from on or about the early January 1, 2003 until

          on or about late December 2014, BAYER HEALTHCARE LLC’s sole member

          was Bayer Corporation, and is wholly owned by Bayer Corporation, which is

          an Indiana corporation with its principal place of business at 100 Bayer Road,

          Pittsburgh, Pennsylvania 15205.

      b. Upon information and belief, from on or about early January 2015 to on or about

          June 30, 2015, BAYER HEALTHCARE LLC’s sole member was Bayer

          Medical Care, Inc., and is wholly owned by Bayer Medical Care, Inc., which is

          a Delaware Corporation, with its principal place of business at 1 Medrad Dr.,

          Indianola, Pennsylvania 15051.

      c. Upon information and belief, from on or about July 1, 2015 to the present,

          BAYER HEALTHCARE LLC’s members are:

                i.   Bayer Medical Care Inc., a Delaware corporation with its principal

                     place of business in Pennsylvania;

               ii.   NippoNex Inc., a Delaware corporation with its principal place of

                     business in New York;


                                        7
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 8 of 58




                      iii.   Bayer West Coast Corporation, a Delaware Corporation with its

                             principal place of business in California;

                      iv.    Bayer Essure Inc., a Delaware corporation with its principal place

                             of business in California;

                       v.    Bayer Consumer Care Holdings, LLC, a limited liability company

                             formed in Delaware with its principal place of business in New

                             Jersey;

                      vi.    Dr. Scholl’s LLC, a limited liability company, formed in Delaware

                             with its principal place of business in California;

                     vii.    Coppertone LLC, a limited liability company, formed in Delaware

                             with its principal place of business in California;

                     viii.   MiraLAX LLC, a limited liability company, formed in Delaware

                             with its principal place of business in California; and,

                      ix.    Bayer HealthCare U.S Funding LLC, a limited liability company a

                             limited liability company, formed in Delaware with its principal

                             place of business in Pennsylvania.

       Accordingly, BAYER HEALTHCARE LLC is a citizen of Delaware, New Jersey, New

York, Indiana, Pennsylvania, and California for purposes of determining diversity under 28

U.S.C. § 1332.

                                                8
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 9 of 58




       33.   Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE LLC was in the business of and did design, research, manufacture, test, advertise,

promote, market, sell, and distribute Xarelto for use as an oral anticoagulant, the primary purposes
of which are to reduce the risk of stroke and systemic embolism in patients with non-valvular atrial
fibrillation, to treat DVT and PE to reduce the risk of recurrence of DVT and/or PE, and for
prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

       34.   Upon information and belief, Defendant BAYER HEALTHCARE AG is a company

domiciled in Germany and is the parent/holding company of Defendants BAYER

CORPORATION,           BAYER         HEALTHCARE            LLC,      BAYER        HEALTHCARE

PHARMACEUTICALS, INC, and BAYER PHARMA AG.

       35.   Upon information and belief, at all relevant times, Defendant BAYER

HEALTHCARE AG exercises control over Defendants BAYER CORPORATION, BAYER

HEALTHCARE LLC, BAYER HEALTHCARE PHARMACEUTICALS, INC., and BAYER

PHARMA AG.

       36.   Upon information and belief, Defendant BAYER AG is a German chemical and

pharmaceutical company that is headquartered in Leverkusen, North Rhine-Westphalia, Germany.

       37.   Upon information and belief, Defendant BAYER AG is the third largest

pharmaceutical company in the world.

       38.   Upon information and belief, at all relevant times, Defendant BAYER AG was in the

business of and did design, research, manufacture, test, advertise, promote, market, sell, and

distribute Xarelto for use as an oral anticoagulant, the primary purposes of which are to reduce the

risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation, to treat DVT

                                                 9
       Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 10 of 58




and PE, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

undergoing hip and knee replacement surgery.

        39.   Defendants Janssen Research & Development LLC, Janssen Ortho LLC, Janssen

Pharmaceuticals, Inc., Johnson & Johnson, Bayer Healthcare Pharmaceuticals, Inc.,              Bayer

Pharma AG, Bayer Corporation, Bayer Healthcare LLC, Bayer Healthcare AG, and Bayer AG,

shall be referred to herein individually by name or jointly as “Defendants.”

        40.   At all times alleged herein, Defendants include and included any and all parents,

subsidiaries, affiliates, divisions, franchises, partners, joint ventures, and organizational units of

any kind, their predecessors, successors and assigns and their officers, directors, employees,

agents, representatives and any and all other persons acting on their behalf.

        41.   At all times herein mentioned, each of the Defendants was the agent, servant, partner,

predecessors in interest, and joint venture of each of the remaining Defendants herein and was at

all times operating and acting with the purpose and scope of said agency, service, employment,

partnership, and joint venture.

        42.   At all times relevant, Defendants were engaged in the business of developing,

designing, licensing, manufacturing, distributing, selling, marketing, and/or introducing into

interstate commerce throughout the United States, either directly or indirectly through third parties,

subsidiaries or related entities, the drug Xarelto.

III.    JURISDICTION AND VENUE

        43.     Federal subject matter jurisdiction in the constituent actions is based upon 28


                                                  10
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 11 of 58




U.S.C. § 1332, in that in each of the constituent actions there is complete diversity among Plaintiff

and Defendants and the amount in controversy exceeds $75,000, exclusive of interest and costs,

and because there is complete diversity of citizenship between Plaintiff and Defendants.

       44.     Defendants have significant contacts in the vicinage of Plaintiff’s residence such

that they are subject to the personal jurisdiction of the court in that vicinage.

       45.     A substantial part of the events and omissions giving rise to Plaintiff’ causes of

action occurred in the vicinage of Plaintiff’s residence, as well as in this district. Pursuant to 28

U.S.C. § 1391(a), venue is proper in both districts.

       46.     Pursuant to the Transfer Order of the Judicial Panel on Multidistrict Litigation, In

re Xarelto (Rivaroxaban) Products Liab. Litig., 2014 WL 7004048 (J.P.M.L. June 12, 2014),

venue is also proper in this jurisdiction pursuant to 28 U.S.C. § 1407.

IV.     FACTUAL ALLEGATIONS

       A.      Nature of the Case

       47.     Plaintiff bring this case against Defendants for damages associated with ingestion

of the pharmaceutical drug Xarelto, which was designed, manufactured, marketed, sold and

distributed by Defendants. Specifically, Plaintiff suffered various injuries, serious physical pain

and suffering, medical, hospital and surgical expenses, loss of consortium, and/or death and funeral

expenses as a direct result of their use of Xarelto.

      48.      At all relevant times, Defendants were in the business of and did design, research,
manufacture, test, advertise, promote, market, sell and distribute Xarelto to reduce the risk of stroke

and systemic embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to
                                                  11
     Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 12 of 58




reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

undergoing hip and knee replacement surgery.

       49.    Xarelto was introduced in the United States (“U.S.”) on July 1, 2011, and is part of

a class of drugs called New Oral Anticoagulants (“NOACs”).

       50.    This class of NOACs, which also includes Pradaxa and Eliquis, is marketed as the

next generation of blood-thinning drugs to replace warfarin (Coumadin); an established safe

treatment for preventing stroke and systemic embolism for the past 60 years.

       51.    Xarelto is an anticoagulant that acts as a Factor Xa inhibitor, and is available by

prescription in oral tablet doses of 20mg, 15mg, and 10mg.

       52.    Defendants received FDA approval for Xarelto on July 1, 2011 for the prophylaxis

of DVT and PE in patients undergoing hip replacement or knee replacement surgeries (NDA

022406).

        53.    Approval of Xarelto for the prophylaxis of DVT and PE in patients undergoing hip
replacement or knee replacement surgeries was based on a series of clinical trials known as the
Regulation of Coagulation in Orthopedic Surgery to Prevent Deep Venous Thrombosis and
Pulmonary Embolism studies (hereinafter referred to as the “RECORD” studies). The findings of
the RECORD studies showed that Xarelto was superior (based on the Defendants’ definition) to
enoxaparin for thromboprophylaxis after total knee and hip arthroplasty, accompanied by similar
rates of bleeding. However, the studies also showed a greater bleeding incidence with Xarelto
leading to decreased hemoglobin levels and transfusion of blood. (Lassen, M.R., et al.Rivaroxaban
versus Enoxaparin for Thromboprophylaxis after Total Knee Arthroplasty. N. Engl.

J. Med. 2008; 358:2776-86; Kakkar, A.K., et al. Extended duration rivaroxaban versus short- term

enoxaparin for the prevention of venous thromboembolism after total hip arthroplasty: a double-

blind, randomized controlled trial. Lancet 2008; 372:31-39; Ericksson, B.I., et al. Rivaroxaban

versus Enoxaparin for Thromboprophylaxis after Hip Arthroplasty. N. Engl. J. Med. 2008;
                                               12
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 13 of 58




358:2765-75.).

       54.       Despite these findings, the RECORD studies were flawed in design and conducted

in a negligent manner. In fact, FDA Official Action Indicated (“OAI”)—rated inspections in 2009

disclosed rampant violations including, “systemic discarding of medical records,” unauthorized

unblinding, falsification, and “concerns regarding improprieties in randomization.” As a result, the

FDA found that the RECORD 4 studies were so flawed that they were deemed unreliable. (Seife,

Charles, Research Misconduct Identified by US Food and Drug Administration, JAMA Intern.

Med (Feb. 9, 2015)).

       55.       Nevertheless, Defendants received additional FDA approval for Xarelto to reduce

the risk of stroke and systemic embolism in patients with non-valvular atrial fibrillation on

November 4, 2011 (NDA 202439). Approval of Xarelto for reducing the risk of stroke and

systemic embolism in patients with non-valvular atrial fibrillation in the U.S. was based on a

clinical trial known as the Rivaroxaban Once Daily Oral Direct Factor Xa Inhibition Compared

with Vitamin K Antagonism for Prevention of Stroke and Embolism Trial in Atrial Fibrillation

study (hereinafter referred to as “ROCKET AF”).

       56.       The Rocket AF study showed that Xarelto was non-inferior to warfarin for the

prevention of stroke or systemic embolism in patients with non-valvular atrial fibrillation, with a

similar risk of major bleeding. However, “bleeding from gastrointestinal sites, including upper,

lower, and rectal sites, occurred more frequently in the rivaroxaban group, as did bleeding that led

to a drop in the hemoglobin level or bleeding that required transfusion.” (Patel, M.R., et al.

Rivaroxaban versus warfarin in Nonvalvular Atrial Fibrillation. N. Engl. J. Med. 2011; 365:883-
                                                13
       Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 14 of 58




91.)

         57.     The ROCKET AF study compared warfarin to Xarelto. Thus, for the study to be

well designed and meaningful, the warfarin study group would have to be well managed because

warfarin’s safety and efficacy is dose dependent. In other words, if the warfarin group was poorly

managed, it would be easy for Xarelto to appear non-inferior to warfarin, which, in turn, would

provide Defendants a study to “support” Xarelto’s use.

         58.     In fact, in the ROCKET AF study, the warfarin group was not well managed. The

warfarin group in the ROCKET AF study was the worst managed warfarin study group in any

previously reported clinical trial involving warfarin.

         59.     The poor management of the warfarin group in the ROCKET AF study was not lost

on the FDA, which noted “the data comparing [Xarelto] to warfarin are not adequate to determine

whether [Xarelto] is as effective for its proposed indication in comparison to warfarin when the

latter is used skillfully.” FDA Advisory Committee Briefing document. P. 10.

         60.     Public Citizen also noticed the poor control in the warfarin group. Public Citizen

wrote the FDA, stating they “strongly oppose FDA approval… The 3 ROCKET AF trial conducted

in     support    of   the   proposed     indication     had   a   suboptimal    control   arm…”

http://www.citizen.org/documents/1974.pdf.

         61.     Another problem with the ROCKET AF study was Xarelto’s once-a-day dosing.

The FDA clinical reviewers stated that “the sponsor’s rationale for evaluating only once daily dosing
during Phase 3 is not strong. Most importantly, there is clinical information from Phase 2 trials …
and from clinical pharmacology studies suggesting that twice daily dosing, which would produce
lower peak blood levels and higher trough blood levels of [Xarelto], might have been associated
with greater efficacy and/or a better safety profile.” FDA advisory Committee Briefing document
                                                 14
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 15 of 58




p. 100.
          62.   Dr. Steven E. Nissen, more sharply, stated “my concern was that the dose was

selected more for a marketing advantage rather than for the scientific data that was available, and

was a mistake…” FDA Advisory Meeting Transcript p. 287.

          63.   Furthermore, the FDA expressed desirability in monitoring Xarelto dosage within

their NDA approval memo based on the ROCKET studies. The clinical pharmacology in these

studies demonstrated a linear correlation between rivaroxaban (Xarelto) levels and prothrombin

time (“PT”); and subsequently a correlation between PT and the risk of bleeding. At this time,

Defendants were aware of the correlation between Xarelto dosage and bleeding risks, but had “not

chosen to utilize this information.” (NDA 202439 Summary Review, p. 9). At all relevant times,

Defendants’ controlled the contents of their label as demonstrated by their decision to go forward

without regard to the FDA’s suggestion to utilize this information.

          64.   The additional indication for treatment of DVT and/or PE and the reduction in

recurrence of DVT and/or PE was added to the label on November 2, 2012.Approval of Xarelto for

the treatment of DVT and/or PE and the reduction in recurrence of DVT and/or PE in the U.S. was

based on the clinical trials known as the EINSTEIN- DVT, EINSTEIN-PE, and EINSTEIN-

Extension studies. The EINSTEIN-DVT study tested Xarelto versus a placebo, and merely

determined that Xarelto offered an option for treatment of DVT, with an increased risk of bleeding

events as compared to placebo. (The EINSTEIN Investigators. Oral Rivaroxaban for Symptomatic

Venous Thromboembolism. N.Engl.J.Med. 2010; 363:2499-510). The EINSTEIN-Extension

study confirmed that result. (Roumualdi, E., et al. Oral rivaroxaban after symptomatic venous

                                                15
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 16 of 58




thromboembolism: the continued treatment study (EINSTEIN-Extension study). Expert Rev.

Cardiovasc. Ther. 2011; 9(7):841-844). The EINSTEIN-PE study’s findings showed that a Xarelto

regimen was non-inferior to the standard therapy for initial and long-term treatment of PE.

However, the studies also demonstrated an increased risk of adverse events with Xarelto, including

those that resulted in permanent discontinuation of Xarelto or prolonged hospitalization. (The

EINSTEIN- PE Investigators. Oral Rivaroxaban for the Treatment of Symptomatic Pulmonary

Embolism. N.Engl.J.Med. 2012; 366:1287-97.)

       65.     Defendants use the results of the ROCKET AF study, the RECORD studies, and

the EINSTEIN studies to promote Xarelto in their promotional materials, including the Xarelto

website, which tout the positive results of those studies. However, Defendants’ promotional

materials fail to similarly highlight the increased risk of gastrointestinal bleeding and bleeding that

required transfusion, among other serious bleeding concerns.

       66.     Defendants market Xarelto as a new oral anticoagulant treatment alternative to

               warfarin (Coumadin), a long-established safe treatment for preventing stroke and

               systemic embolism.

       67.     Defendants market and promote Xarelto as a single daily dose pill that does not

require the need to measure a patient’s blood plasma levels, touting it more convenient than

warfarin, and does not limit a patient’s diet. The single dose and no blood testing requirements or

dietary constraints are marked by Defendants as the “Xarelto Difference.”

       68.     However, Xarelto’s clinical studies show that Xarelto is safer and more effective

when there is blood monitoring, dose adjustments and twice a day dosing.
                                                  16
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 17 of 58




       69.     In its QuarterWatch publication for the first quarter of the 2012 fiscal year, the

Institute for Safe Medication Practices (“ISMP”), noted that, even during the approval process,

FDA “[r]eviewers also questioned the convenient once-a-day dosing scheme [of Xarelto], saying

blood level studies had shown peaks and troughs that could be eliminated by twice-a-day dosing.”

       70.     The use of Xarelto without appropriate blood monitoring, dose adjustment and

twice a day dosing can cause major, life-threatening bleeding events. Physicians using Xarelto

have to be able to balance the dose so that the blood is thinned enough to reduce the risk of stroke,

but not thinned so much as to increase the risk for a major bleeding event. The Defendants were

aware of this risk and the need for blood monitoring but have failed to disclose this vital health

information to patients, doctors and the FDA.

       71.     Importantly, Xarelto’s significant risk of severe, and sometimes fatal, internal

bleeding has no antidote to reverse its effects, unlike warfarin. Therefore, in the event of

hemorrhagic complications, there is no available reversal agent. The original U.S. label, approved

when the drug was first marketed, did not contain a warning regarding the lack of antidote, but

instead only mentioned this important fact in the overdose section.

       72.     The FDA’s adverse event data indicates staggering, serious adverse events that

have been associated with Xarelto.

       73.     In the year leading up to June 30, 2012, there were 1,080 Xarelto-associated

“Serious Adverse Event” (“SAE”) Medwatch reports filed with the FDA, including at least 65

deaths. Of the reported hemorrhage events associated with Xarelto, 8% resulted in death, which

was approximately twofold the risk of a hemorrhage-related death with warfarin.
                                                 17
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 18 of 58




       74.     At the close of the 2012 fiscal year, a total of 2,081 new Xarelto-associated SAE

reports were filed with the FDA, its first full year on the market, ranking tenth among other

pharmaceuticals in direct reports to the FDA. Of those reported events, 151 resulted in death, as

compared to only 56 deaths associated with warfarin.

       75.     The ISMP referred to these SAE figures as constituting a “strong signal” regarding

the safety of Xarelto, defined as “evidence of sufficient weight to justify an alert to the public and

the scientific community, and to warrant further investigation.”

       76.     Of particular note, in the first quarter of 2013, the number of reported serious

adverse events associated with Xarelto (680) overtook that of Pradaxa (528), another new oral

anticoagulant, which had previously ranked as the number one reported drug in terms of adverse

events in 2012.

       77.     Moreover, in the first eight months of 2013, German regulators received 968

Xarelto-related adverse event reports, including 72 deaths, as compared to a total of 750 reports and

58 deaths in 2012.

       78.     Despite the clear signal generated by the SAE data, Defendants did not tell

consumers, health care professionals and the scientific community about the dangers of Xarelto,

nor did Defendants perform further investigation into the safety of Xarelto.

       79.     Defendants’ original, and in some respects, current labeling and prescribing

information for Xarelto:

               (a) failed to investigate, research, study and define, fully and adequately, the safety
                   profile of Xarelto;

                                                 18
            Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 19 of 58




                     (b) failed to provide adequate warnings, about the true safety risks associated with
                         the use of Xarelto;

                     (c) failed to provide adequate warning regarding the pharmacokinetic and
                         pharmacodynamic variability of Xarelto and its effects on the degree of
                         anticoagulation in a patient;

                     (d) failed to disclose the need for dose adjustments;

                     (e) failed to disclose the need to twice daily dosing;

(f) failed to warn about the need for blood monitoring;
                     (g) failed to provide adequate warning that it is difficult or impossible to assess
                         the degree and/or extent of anticoagulation in patients taking Xarelto;

                     (h) failed to adequately disclose in the “Warnings” Section that there is no drug,
                         agent or means to reverse the anticoagulation effects of Xarelto;

                     (i) failed to advise prescribing physicians, such as the Plaintiff’ physicians, to
                         instruct patients that there was no agent to reverse the anticoagulant effects of
                         Xarelto;

                     (j) failed to provide adequate instructions on how to intervene and/or stabilize a
                         patient who suffers a bleed while taking Xarelto;

                     (k) failed to provide adequate warnings and information related to the increased
                         risks of bleeding events associated with aging patient populations of Xarelto
                         users;

                     (l) failed to provide adequate warnings regarding the increased risk of
                         gastrointestinal bleeds in those taking Xarelto, especially, in those patients
                         with a prior history of gastrointestinal issues and/or upset stomach;

                     (m) failed to provide adequate warnings regarding the increased risk of suffering a
                         bleeding event, requiring blood transfusions in those taking Xarelto;

                     (n) failed to provide adequate warnings regarding the need to assess renal
                         functioning prior to starting a patient on Xarelto and to continue testing and
                         monitoring of renal functioning periodically while the patient is on Xarelto;


                                                      19
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 20 of 58




               (o) failed to provide adequate warnings regarding the need to assess hepatic
                   functioning prior to starting a patient on Xarelto and to continue testing and
                   monitoring of hepatic functioning periodically while the patient is on Xarelto;

               (p) failed to include a “BOXED WARNING” about serious bleeding events
                    associated with Xarelto;

               (q) failed to include a “BOLDED WARNING” about serious bleeding events
                   associated with Xarelto; and

               (r) in the “Medication Guide” intended for distribution to patients to whom
                   Xarelto has been prescribed, Defendants failed to disclose the need for blood
                   monitoring or to patients that there is no drug, agent or means to reverse the
                   anticoagulation effects of Xarelto and that if serious bleeding occurs, such
                   irreversibility could have permanently disabling, life-threatening or fatal
                   consequences.

       80.     During the years since first marketing Xarelto in the U.S., Defendants modified the

U.S. labeling and prescribing information for Xarelto, which included additional information

regarding the use of Xarelto in patients taking certain medications. Despite being aware of: (1)

serious, and sometimes fatal, irreversible bleeding events associated with the use of Xarelto; and

(2) 2,081 SAE Medwatch reports filed with the FDA in 2012 alone, including at least 151 deaths,

Defendants nonetheless failed to provide adequate disclosures or warnings in their label as detailed

in Paragraph 74 (a – r).

       81.     Despite the wealth of scientific evidence, Defendants have ignored the increased

risk of the development of the aforementioned injuries associated with the use of Xarelto, but they

have, through their marketing and advertising campaigns, urged consumers to use Xarelto without

regular blood monitoring or instead of anticoagulants that present a safer alternative.

                                    B.     Over-Promotion of Xarelto

                                                20
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 21 of 58




       82.     Xarelto is the second most prescribed drug for treatment of atrial fibrillation, behind

only Coumadin (warfarin), and achieved blockbuster status with sales of approximately

$2 billion dollars in 2013.

       83.     Defendants spent significant amounts of money in promoting Xarelto, which

included at least $11,000,000.00 spent during 2013 alone on advertising in journals targeted at

prescribers and consumers in the U.S. In the third quarter of fiscal 2013, Xarelto was the number

one pharmaceutical product advertised in professional health journals based on pages and dollars
spent.

       84.     Defendants’ aggressive and misrepresentative marketing of a “Xarelto Difference”

lead to an explosion in Xarelto sales. The “Xarelto Difference,” i.e., was once a day dosing without

blood monitoring. In fact, the “Xarelto Difference” was nothing more than a marketing campaign

based on flawed science.

       85.     As a result of Defendants’ aggressive marketing efforts, in its first full year on the

market, Xarelto garnered approximately $582 million in sales globally.

       86.     Defendants’ website for Xarelto claims that over seven million people worldwide

have been prescribed Xarelto. In the U.S., approximately 1 million Xarelto prescriptions had been

written by the end of 2013.

       87.     During the Defendants’ 2012 fiscal year, Xarelto garnered approximately $658

million in sales worldwide. Then, in 2013, sales for Xarelto increased even further to more than

$1 billion, which is the threshold commonly referred to as “blockbuster” status in the

pharmaceutical industry. In fact, Xarelto sales ultimately reached approximately $2 billion for the

                                                 21
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 22 of 58




2013 fiscal year, and Xarelto is now considered the leading anticoagulant on a global scale in terms

of sales.

        88.     As part of their marketing of Xarelto, Defendants widely disseminated direct-to-

consumer (“DTC”) advertising campaigns that were designed to influence patients to make

inquiries to their prescribing physicians about Xarelto and/or request prescriptions for Xarelto.

        89.     In the course of these DTC advertisements, Defendants overstated the efficacy of

Xarelto with respect to preventing stroke and systemic embolism, failed to disclose the need for

dose adjustments, failed to disclose the need for blood monitoring, and failed to adequately

disclose to patients that there is no drug, agent, or means to reverse the anticoagulation effects of

Xarelto, and, that such irreversibility could have permanently disabling, life- threatening and fatal

consequences.

        90.     On June 6, 2013, Defendants received an untitled letter from the FDA’s Office of

Prescription Drug Promotion (hereinafter referred to as the “OPDP”) regarding its promotional

material for the atrial fibrillation indication, stating that, “the print ad is false or misleading because

it minimizes the risks associated with Xarelto and makes a misleading claim” regarding dose

adjustments, which was in violation of FDA regulations. The OPDP thus requested that Defendants

immediately cease distribution of such promotional material.

        91.     Prior to Plaintiff’ ingestion of Xarelto, Plaintiff became aware of the promotional

materials described herein.

        92.     Prior to Plaintiff’ prescription of Xarelto, Plaintiff’ prescribing physician received

promotional materials and information from sales representatives of Defendants claiming that
                                                    22
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 23 of 58




Xarelto was just as effective as warfarin in reducing strokes in patients with non- valvular atrial

fibrillation, as well as preventing DVT/PE in patients with prior history of DVT/PE or undergoing

hip or knee replacement surgery, and was more convenient, without also requiring blood

monitoring, dose adjustments, twice a day dosing or adequately informing prescribing physicians

that there was no reversal agent that could stop or control bleeding in patients taking Xarelto.

       93.     At all times relevant hereto, Defendants also failed to warn emergency room

doctors, surgeons, and other critical car medical professionals that unlike generally-known

measures taken to treat and stabilize bleeding in users of warfarin, there is no effective agent to

reverse the anticoagulation effects of Xarelto, and therefore no effective means to treat and

stabilize patients who experience uncontrolled bleeding while taking Xarelto.

       94.     At all times relevant to this action, The Xarelto Medication Guide, prepared and

distributed by Defendants and intended for U.S. patients to whom Xarelto has been prescribed,

failed to warn about the need for blood monitoring, dose adjustments, and twice a day dosing, and

failed to disclose to patients that there is no agent to reverse the anticoagulation effects of Xarelto,

and, that if serious bleeding occurs, it may be irreversible, permanently disabling, and life-

threatening.

       95.     Prior to applying to the FDA for and obtaining approval of Xarelto, Defendants

knew or should have known that consumption of Xarelto was associated with and/or would cause

the induction of life-threatening bleeding, and Defendants possessed at least one clinical scientific

study, which evidence Defendants knew or should have known was a signal that life- threatening

bleeding risk needed further testing and studies prior to its introduction to the market.
                                                  23
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 24 of 58




       96.     As a result of Defendants’ claim regarding the effectiveness and safety of Xarelto,

Plaintiff’ medical providers prescribed and Plaintiff ingested Xarelto.

       C.      The Plaintiff’ Use of Xarelto and Resulting Injuries

         97.    By reason of the foregoing acts and omissions, Plaintiff were caused to suffer from
life-threatening bleeding, as well as other severe and personal injuries (for some, wrongful death)
which are permanent and lasting in nature, physical pain and mental anguish, including diminished
enjoyment of life, expenses for hospitalization and medical treatment, and loss of earnings, among
other damages.

       98.     Upon information and belief, despite life-threatening bleeding findings in a clinical

trial and other clinical evidence, Defendants failed to adequately conduct complete and proper

testing of Xarelto prior to filing their New Drug Application for Xarelto.

       99.     Upon information and belief, from the date Defendants received FDA approval to

market Xarelto, Defendants made, distributed, marketed, and sold Xarelto without adequate

warning to Plaintiff’ prescribing physicians or Plaintiff that Xarelto was associated with and/or

could cause life-threatening bleeding, presented a risk of life-threatening bleeding in patients who

used it, and that Defendants had not adequately conducted complete and proper testing and studies

of Xarelto with regard to severe side-effects, specifically life-threatening bleeding.

       100.    Upon information and belief, Defendants concealed and failed to completely

disclose their knowledge that Xarelto was associated with or could cause life-threatening bleeding

as well as their knowledge that they had failed to fully test or study said risk.

       101.    Upon information and belief, Defendants ignored the association between the use

of Xarelto and the risk of developing life-threatening bleeding.


                                                  24
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 25 of 58




       102.    Upon information and belief, Defendants failed to warn Plaintiff and their

healthcare providers regarding the need for blood monitoring, dose adjustments and failed to warn

of the risk of serious bleeding that may be irreversible, permanently disabling, and life- threatening,

associated with Xarelto.

         103.  Defendants’ failure to disclose information that they possessed regarding the failure
to adequately test and study Xarelto for life-threatening bleeding risk further rendered warnings
for this medication inadequate.

       104.    Defendants’ fraudulent concealment and misrepresentations were designed to

prevent, and did prevent, the public and the medical community at large from discovering the risks

and dangers associated with Xarelto and Plaintiff from discovering, and/or with reasonable

diligence being able to discover, their causes of action.

       105.    Defendants’ fraudulent representations and concealment evidence flagrant, willful,

and depraved indifference to health, safety, and welfare. Defendants’ conduct showed willful

misconduct, malice, fraud, wantonness, oppression, and that entire want of care that raises the

presumption of conscious indifference to the consequences of said conduct.

       106.    By reason of the forgoing acts and omissions, Plaintiff have suffered damages and

harm, including, but not limited to, personal injury, medical expenses, other economic harm, as

well as, where alleged, loss of consortium, services, society, companionship, love and comfort.

 V.     XARELTO IS A DEFECTIVE PRODUCT AND DEFENDANTS ARE NOT
        ENTITLED TO THE PROTECTION OF MICH. COMP. LAWS § 600.2946(5)


       107.    Mich. Comp. Laws § 600.2946(5) provides: “In a product liability action against a

manufacturer of seller, a product that is a drug is not defective or unreasonably dangerous, and the
                                                  25
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 26 of 58




manufacturer or seller is not liable, if the drug was approved for safety and efficacy by the United

States food and drug administration, and the drug and its labeling were in compliance with the

United States food and drug administration’s approval at the time the drug left the control

of the manufacturer or seller”. Mich. Comp. Laws § 600.2946(5), emphasis added.

       108.      With each New Drug Application and for subsequent submissions, the FDA

requires that companies attach an FDA form 356h. This document, titled "Application to Market

a New Drug, Biologic, Or an Antibiotic Drug for Human Use" contains a certification to be signed

by the applicant. This certification contains the following language as shown in the graphic below:




       109.      Absent the inclusion of form 356h, the FDA will not accept the submission.

Furthermore, with each submission to the FDA, a new 356h is signed and attached as the cover to

the submission

       110.      On information and belief, Defendant attached and signed such a document with

the XARELTO NDA and with each submission to the NDA going forward continuing until the

present time. XARELTO was ultimately approved by the FDA. As part of the certification,
                                                26
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 27 of 58




Defendant represented that it would update the application with new information that could affect

the statement of contraindications, warnings, precautions or adverse events. Defendant negligently

failed to update statement of contraindications, warnings, precautions, and adverse reactions that

Defendant affirmatively knew about; as set forth in this Complaint.

       111.    Although the application for XARELTO was approved and marketing commenced,

Defendant negligently failed to comply with various regulations including, but not limited to, 21

CFR § 201, 21 CFR § 202, 21 CFR § 314.80, and 21 CFR § 314.81.

       112.    As set forth more fully in the counts for Negligence and Strict Liability- Failure to

Warn, these regulations all relate to monitoring the safety of Xarelto and labeling changes required

to properly inform Plaintiff and Plaintiff’s health care professionals. Because Defendants failed

to properly monitor the safety of Xarelto as required under 21 CFR § 314.80 and 21 CFR § 314.81,

the label for Xarelto was never properly updated as required by 21 CFR § 201.57.

       113.    Compliance with these regulations was a condition precedent of approval of

XARELTO. As such, the drug and its labeling were not in compliance with the United States food

and drug administration's approval at the time the drug left the control of the Defendant and

ultimately administered to the Plaintiff.

       114.    The purpose of the safety surveillance regulations (21 C.F.R. § 314.80 and 21

C.F.R. § 314.81) and the labeling regulations (21 C.F.R. § 201.57) are to insure that Plaintiff and

Plaintiff’s health care professionals were provided relevant safety information concerning Xarelto.

Any failure to comply with these regulations directly affected Plaintiff.

       115.    Under 21 C.F.R. § 201.57 Defendants owe a duty to Plaintiff and their healthcare
                                                27
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 28 of 58




professionals to provide a package insert (label) which properly warned Plaintiff and their

healthcare professions concerning the risks of using Xarelto as well as to provide adequate

instructions for use of Xarelto.§ 201.57

        116.    Package inserts are for the use of Plaintiff and their healthcare professionals and

not for the substantive benefit of the FDA because the FDA is not involved in treatment decisions

concerning patients and their healthcare professionals. Failing to update the package insert as

required under 21 C.F.R. § 201 directly affects Plaintiff and their healthcare professionals in that

they are not provided with an accurate package insert independently of any duty owed to the FDA.

        117.    Because 21 C.F.R. § 201 is for the benefit of Plaintiff and their healthcare

professionals and not for the benefit of the FDA, that the FDA required compliance with 21 C.F.R.

§ 201 as a condition of approval means that a failure to provide an accurate label to Plaintiff and

their healthcare professionals is exactly the sort of non-compliance that vitiates any protection

offered to Defendants under MCL 600.2946(5)

        118. Because Xarelto and its label were not in compliance with the food and drug

administration’s approval, Defendants are not entitled to the absolute directive that Xarelto is not

defective and that Defendants are not liable. As more fully set forth below, Plaintiff claims that

Xarelto is in fact defective.

VI.     CLAIMS FOR RELIEF


                                             COUNT I
                                        (STRICT LIABILITY)


                                                28
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 29 of 58




        119.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense possible,

pursuant to all laws that may apply pursuant to choice of law principles, including the law of the

Plaintiff’ resident State.

        120.    At the time of Plaintiff’ injuries, Defendants’ pharmaceutical drug Xarelto was

defective and unreasonably dangerous to foreseeable consumers, including Plaintiff.

        121.    At all times herein mentioned, the Defendants designed, researched, manufactured,

tested, advertised, promoted, marketed, sold, distributed, and/or have recently acquired the

Defendants who have designed, researched, manufactured, tested, advertised, promoted, marketed,

sold and distributed Xarelto as hereinabove described that was used by the Plaintiff.

        122.    Defendants’ Xarelto was expected to and did reach the usual consumers, handlers,

and persons coming into contact with said product without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendants.

        123.    At those times, Xarelto was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.

        124.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective in design or formulation in that, when

it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits

associated with the design or formulation of Xarelto.

        125.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,
                                                 29
     Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 30 of 58




marketed, sold and distributed by Defendants was defective in design and/or formulation, in that,

when it left the hands of the Defendants, manufacturers, and/or suppliers, it was unreasonably

dangerous, and it was more dangerous than an ordinary consumer would expect.




                                               30
       Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 31 of 58




        126.   At all times herein mentioned, Xarelto was in a defective condition and unsafe, and

Defendants knew or had reason to know that said product was defective and unsafe, especially

when used in the form and manner as provided by the Defendants.

        127.   Defendants knew, or should have known that at all times herein mentioned, their

Xarelto was in a defective condition, and was and is inherently dangerous and unsafe.

        128.   At the time of the Plaintiff’ use of Xarelto, Xarelto was being used for the purposes

and in a manner normally intended, namely to reduce the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE,

and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery.

        129.   Defendants, with this knowledge, voluntarily designed their Xarelto in a dangerous

condition for use by the public, and in particular the Plaintiff.

        130.   Defendants had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.

        131.   Defendants created a product unreasonably dangerous for its normal, intended

use.

        132.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was manufactured defectively in that Xarelto left the

hands of Defendants in a defective condition and was unreasonably dangerous to its intended users.

        133.   The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendants’ Xarelto was manufactured.
                                                  31
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 32 of 58




        134.    Defendants designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed a defective product which created an unreasonable risk to the health

of consumers and to the Plaintiff in particular; and Defendants are therefore strictly liable for the

injuries sustained by the Plaintiff.

        135.    The Plaintiff could not, by the exercise of reasonable care, have discovered

Xarelto’s defects herein mentioned and perceived its danger.

        136.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate warnings or

instructions, as the Defendants knew or should have known that the product created a risk of

serious and dangerous side effects including, life-threatening bleeding, as well as other severe and

personal injuries which are permanent and lasting in nature and the Defendants failed to adequately

warn of said risk.

        137.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate warnings and/or

inadequate testing.

        138.    The Xarelto designed, researched, manufactured, tested, advertised, promoted,

marketed, sold and distributed by Defendants was defective due to inadequate post-marketing

surveillance and/or warnings because, after Defendants knew or should have known of the risks




                                                 32
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 33 of 58




of serious side effects including, life-threatening bleeding, as well as other severe and permanent

health consequences from Xarelto, they failed to provide adequate warnings to users or consumers

of the product, and continued to improperly advertise, market and/or promote their product,

Xarelto.

       139.    The Xarelto ingested by Plaintiff was in the same or substantially similar

condition as it was when it left the possession of Defendants.

       140.    Plaintiff did not misuse or materially alter their Xarelto.

       141.    Defendants are strictly liable for Plaintiff’ injuries in the following ways:

               a. Xarelto as designed, manufactured, sold and supplied by the Defendants, was
                  defectively designed and placed into the stream of commerce by Defendants in
                  a defective and unreasonably dangerous condition;

               b. Defendants failed to properly market, design, manufacture, distribute, supply
                  and sell Xarelto;

               c. Defendants failed to warn and place adequate warnings and instructions on
                  Xarelto;

               d. Defendants failed to adequately test Xarelto;

               e. Defendants failed to provide timely and adequate post-marketing warnings and
                  instructions after they knew of the risk of injury associated with the use of
                  Xarelto, and,

               f. A feasible alternative design existed that was capable of preventing Plaintiff’
                  injuries.

       142.    By reason of the foregoing, Defendants have become strictly liable in tort to the

Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of a defective

product, Xarelto.

                                                 33
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 34 of 58




        143.    Defendants’ defective design, manufacturing defect, and inadequate warnings of
                Xarelto were acts that amount to willful, wanton, and/or reckless conduct by
                Defendants.

        144.    That said defects in Defendants’ drug Xarelto were a substantial factor in causing

Plaintiff’ injuries.

        145.    As a result of the foregoing acts and omissions, Plaintiff were caused to suffer

serious and dangerous side effects including but not limited to, life-threatening bleeding, as well

as other severe and personal injuries (in some cases death) which are permanent and lasting in

nature, physical pain and mental anguish, diminished enjoyment of life, and financial expenses for

hospitalization and medical care.

        146.    Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the lives of the consumers and users of their products, including Plaintiff, with
knowledge of the safety and efficacy problems and suppressed this knowledge from the general
public. Defendants made conscious decisions not to redesign, re-label, warn or inform the
unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive
damages.


                                           COUNT II
                                    (MANUFACTURING DEFECT)

        147.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense available

under the law, to include pleading same pursuant to all substantive law that applies to this case, as

may be determined by choice of law principles, regardless of whether arising under statute and/or

common law.


                                                 34
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 35 of 58




       148.    Xarelto was designed, manufactured, marketed, promoted, sold, and introduced

into the stream of commerce by Defendants.

       149.    When it left the control of Defendants, Xarelto was expected to, and did reach

Plaintiff without substantial change from the condition in which it left Defendants’ control.

       150.    Xarelto was defective when it left Defendants’ control and was placed in the stream

of commerce, in that there were foreseeable risks that exceeded the benefits of the product and/or

that it deviated from product specifications and/or applicable federal requirements, and posed a

risk of serious injury and death.

       151.    Specifically, Xarelto was more likely to cause serious bleeding that may be

irreversible, permanently disabling, and life-threatening than other anticoagulants.

       152.    Plaintiff used Xarelto in substantially the same condition it was in when it left the

control of Defendants and any changes or modifications were foreseeable by Defendants.

       153.    Plaintiff and their healthcare providers did not misuse or materially alter their

Xarelto.

       154.    As a direct and proximate result of the use of Xarelto, Plaintiff’ suffered serious

physical injury (and in some cases death), harm, damages and economic loss, and will continue to

suffer such harm, damages and economic loss in the future.

                                              COUNT III
                                         (DESIGN DEFECT)
       155.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense available

under the law, to include pleading same pursuant to all substantive law that applies to this case, as
                                                 35
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 36 of 58




may be determined by choice of law principles, regardless of whether arising under statute and/or

common law.

       156.    Xarelto was not merchantable and/or reasonably suited to the use intended, and its

condition when sold was the proximate cause of the injuries sustained by Plaintiff.

       157.    Defendants placed Xarelto into the stream of commerce with wanton and reckless

disregard for public safety.

       158.    Xarelto was in an unsafe, defective, and inherently dangerous condition.

       159.    Xarelto contains defects in its design which render the drug dangerous to

consumers, such as Plaintiff, when used as intended or as reasonably foreseeable to Defendants.

The design defects render Xarelto more dangerous than other anticoagulants and cause an

unreasonable increased risk of injury, including but not limited to life-threatening bleeding events.

       160.    Xarelto was in a defective condition and unsafe, and Defendants knew, had reason

to know, or should have known that Xarelto was defective and unsafe, even when used as

instructed.

       161.    The nature and magnitude of the risk of harm associated with the design of Xarelto,

including the risk of serious bleeding that may be irreversible, permanently disabling, and life-

threatening is high in light of the intended and reasonably foreseeable use of Xarelto.

       162.    The risks of harm associated with the design of Xarelto are higher than necessary.

       163.    It is highly unlikely that Xarelto users would be aware of the risks associated with

Xarelto through either warnings, general knowledge or otherwise, and Plaintiff specifically were

not aware of these risks, nor would they expect them.
                                                 36
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 37 of 58




       164.    The design did not conform to any applicable public or private product standard

that was in effect when Xarelto left the Defendants’ control. Xarelto’s design is more dangerous

than a reasonably prudent consumer would expect when used in its intended or reasonably

foreseeable manner. It was more dangerous than Plaintiff expected.

       165.    The intended or actual utility of Xarelto is not of such benefit to justify the risk of

bleeding that may be irreversible, permanently disabling, and life-threatening.

       166.    At the time Xarelto left Defendants’ control, it was both technically and

economically feasible to have an alternative design that would not cause bleeding that may be

irreversible, permanently disabling, and life-threatening or an alternative design that would have

substantially reduced the risk of these injuries.

       167.    It was both technically and economically feasible to provide a safer alternative

product that would have prevented the harm suffered by Plaintiff.

       168.    Defendants’ conduct was extreme and outrageous. Defendants risked the lives of

consumers and users of their products, including Plaintiff, with the knowledge of the safety and

efficacy problems and suppressed this knowledge from the general public. Defendants made

conscious decisions not to redesign, re-label, warn or inform the unsuspecting consuming public.

Defendants’ outrageous conduct warrants an award of punitive damages.

       169.    The unreasonably dangerous nature of Xarelto caused serious harm to Plaintiff.

       170.    As a direct and proximate result of the Plaintiff’ use of the Xarelto, which was

designed, manufactured, marketed, promoted, sold, and introduced into the stream of commerce


                                                    37
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 38 of 58




by Defendants, Plaintiff suffered serious physical injury, harm (and in some cases death), damages

and economic loss and will continue to suffer such harm, damages and economic loss in the future.

        171.    Plaintiff plead this Count in the broadest sense available under the law, to include

pleading same pursuant to all substantive law that applies to this case, as may be determined by

choice of law principles regardless of whether arising under statute and/or common law.

                                              COUNT IV
                                         (FAILURE TO WARN)

        172.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense possible,

pursuant to all laws that may apply pursuant to choice of law principles, including the law of the

Plaintiff’ resident State.

        173.    Defendants had a duty to warn Plaintiff and their healthcare providers regarding

the need for blood monitoring, dose adjustments, twice daily dosing and failed to warn of the risk

of serious bleeding that may be irreversible, permanently disabling, and life-threatening,

associated with Xarelto.

        174.    Defendants knew, or in the exercise or reasonable care should have known, about

the risk of serious bleeding that may be irreversible, permanently disabling, and life-threatening.

        175.    Defendants failed to provide warnings or instructions that a manufacturer

exercising reasonable care would have provided concerning the risk of serious bleeding that may

be irreversible, permanently disabling, and life-threatening, in light of the likelihood that its

product would cause these injuries.
                                                 38
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 39 of 58




       176.    Defendants failed to update warnings based on information received from product

surveillance after Xarelto was first approved by the FDA and marketed, sold, and used in the

United States and throughout the world.

       177.    A manufacturer exercising reasonable care would have updated its warnings on the

basis of reports of injuries to individuals using Xarelto after FDA approval.

       178.    When it left Defendants’ control, Xarelto was defective and unreasonably

dangerous for failing to warn of the risk of serious bleeding that may be irreversible, permanently

disabling, and life-threatening.

       179.    Plaintiff used Xarelto for its approved purpose and in a manner normally intended

and reasonably foreseeable by the Defendants.

       180.    Plaintiff and Plaintiff’ healthcare providers could not, by the exercise of reasonable

care, have discovered the defects or perceived their danger because the risks were not open or

obvious.

       181.    Defendants, as the manufacturers and distributors of Xarelto, are held to the level

of knowledge of an expert in the field.

       182.    The warnings that were given by Defendants were not accurate or clear, and were

false and ambiguous.

       183.    The warnings that were given by the Defendants failed to properly warn physicians

of the risks associated with Xarelto, subjecting Plaintiff to risks that exceeded the benefits to the

Plaintiff. Plaintiff, individually and through their physicians, reasonably relied upon the skill,

superior knowledge and judgment of the Defendants.
                                                 39
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 40 of 58




       184.    Defendants had a continuing duty to warn Plaintiff and their prescriber of the

dangers associated with its product.

       185.    Had Plaintiff or their healthcare providers received adequate warnings regarding

the risks associated with the use of Xarelto, they would not have used it or they would have used

it with blood monitoring.

       186.    The Plaintiff’ injuries (including and in some cases death), were the direct and

proximate result of Defendants’ failure to warn of the dangers of Xarelto.

       187.    Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the lives of consumers and users of their products, including Plaintiff, with

knowledge of the safety and efficacy problems and suppressed this knowledge from the general

public. Defendants made conscious decisions not to redesign, re-label, warn or inform the

unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive

damages.

                                              COUNT V
                                           (NEGLIGENCE)

       188.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense available

under the law, to include pleading same pursuant to all substantive law that applies to this case,




                                                40
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 41 of 58




as may be determined by choice of law principles, regardless of whether arising under statute

and/or common law.

        189.    Defendants had a duty to exercise reasonable care in the design, manufacture, sale,

labeling, warnings, marketing, promotion, quality assurance, quality control, and sale, distribution

of Xarelto including a duty to assure that the product did not cause unreasonable, dangerous side-

effects to users.

        190.    Defendants failed to exercise ordinary care in the design, manufacture, sale,

labeling, warnings, marketing, promotion, quality assurance, quality control, and sale, distribution

of Xarelto in that Defendants knew, or should have known, that the drugs created a high risk of

unreasonable, dangerous side-effects and harm, including life-threatening bleeding, as well as

other severe and personal injuries (including in some cases death) which are permanent and lasting

in nature, physical pain and mental anguish, including diminished enjoyment of life.

        191.    Defendants, their agents, servants, and/or employees were negligent in the design,

manufacture, sale, labeling, warnings, marketing, promotion, quality assurance, quality control,

and sale, distribution of Xarelto in that, among other things, they:

                a.   Failed to use due care in designing and manufacturing, and testing Xarelto so
                     as to avoid the aforementioned risks to individuals;

                b.   Failed to analyze pre-marketing test data of Xarelto;

                c.   Failed to conduct sufficient post-marketing and surveillance of Xarelto;

                d.   Failed to accompany the drug with proper warnings regarding all possible
                     adverse side effects associated with its use, and the comparative severity and
                     duration of such adverse effects. The warnings given did not accurately reflect
                     the symptoms, scope or severity of the side effects; the warnings given did
                                                 41
            Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 42 of 58




                           not warn Plaintiff and their healthcare providers regarding the need for blood
                           monitoring, dose adjustments and failed to warn of the risk of serious bleeding
                           that may be irreversible, permanently disabling, and life- threatening,
                           associated with Xarelto;

                      e.   Failed to provide adequate training and instruction to medical care providers
                           for the appropriate use of Xarelto;

                      f.   Falsely and misleadingly overpromoted, advertised and marketed Xarelto as
                           set forth herein including overstating efficacy, minimizing risk and stating
                           that blood monitoring and dose adjustments were not necessary for safe and
                           effective use to influence patients, such as Plaintiff, to purchase and consume
                           such product;

                      g.   Manufacturing, producing, promoting, formulating, creating, and/or
                           designing Xarelto without thoroughly testing it;

                      h.   Manufacturing, producing, promoting, formulating, creating, and/or
                           designing Xarelto without adequately testing it;
                      i.   Not conducting sufficient testing programs to determine whether or not
                           Xarelto was safe for use; in that Defendants herein knew or should have
                           known that Xarelto was unsafe and unfit for use by reason of the dangers to
                           its users;

                      j.   Selling Xarelto without making proper and sufficient tests to determine the
                           dangers to its users;

                      k.   Negligently failing to adequately and correctly warn the Plaintiff, the public,
                           the medical and healthcare profession, and the FDA of the dangers of Xarelto;

                      l.   Failing to provide adequate instructions regarding safety precautions to be
                           observed by users, handlers, and persons who would reasonably and
                           foreseeably come into contact with, and more particularly, use, Xarelto;

                      m.   Failing to test Xarelto and/or failing to adequately, sufficiently and properly
                           test Xarelto;

                      n.   Negligently advertising and recommending the use of Xarelto without
                           sufficient knowledge as to its dangerous propensities;

o.   Negligently representing that Xarelto was safe for use for its intended purpose, when, in fact, it was
                                                       42
          Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 43 of 58




unsafe;
                  p.   Negligently representing that Xarelto had equivalent safety and efficacy as
                       other forms of treatment for reducing the risk of stroke and systemic
                       embolism in patients with non-valvular atrial fibrillation, reducing the risk of
                       recurrence of DVT and/or PE, and for prophylaxis of DVT for patients
                       undergoing hip and knee replacement surgery;

                  q.   Negligently designing Xarelto in a manner which was dangerous to its users;
                  r.   Negligently manufacturing Xarelto in a manner which was dangerous to its
                       users;

                  s.   Negligently producing Xarelto in a manner which was dangerous to its users;

                  t.   Negligently assembling Xarelto in a manner which was dangerous to its users;

                  u.   Concealing information from the Plaintiff in knowing that Xarelto was
                       unsafe, dangerous, and/or non-conforming with FDA regulations;

                  v.   Improperly concealing and/or misrepresenting information from the Plaintiff,
                       healthcare professionals, and/or the FDA, concerning the severity of risks and
                       dangers of Xarelto compared to other forms of treatment for reducing the risk
                       of stroke and systemic embolism in patients with non- valvular atrial
                       fibrillation, reducing the risk of recurrence of DVT and/or PE, and for
                       prophylaxis of DVT for patients undergoing hip and knee replacement surgery;
                       and,

                  w.   Placing an unsafe product into the stream of commerce.

           192.   Defendants under-reported, underestimated and downplayed the serious dangers

 of Xarelto.

           193.   Defendants negligently compared the safety risk and/or dangers of

 Xarelto with other forms of treatment for reducing the risk of stroke and systemic

 embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence

 of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

 replacement surgery.
                                                   43
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 44 of 58




        194.   Defendants were negligent in the designing, researching, supplying, manufacturing,

promoting, packaging, distributing, testing, advertising, warning, marketing and sale of Xarelto in

that they:

               a.   Failed to use due care in designing and manufacturing Xarelto so as to avoid
                    the aforementioned risks to individuals when Xarelto was used for treatment
                    for reducing the risk of stroke and systemic embolism in patients with non-
                    valvular atrial fibrillation, reducing the risk of recurrence of DVT and/or PE,
                    and for prophylaxis of DVT for patients undergoing hip and knee replacement
                    surgery;

               b.   Failed to accompany their product with proper and/or accurate warnings
                    regarding all possible adverse side effects associated with the use of Xarelto;

               c.   Failed to accompany their product with proper warnings regarding all possible
                    adverse side effects concerning the failure and/or malfunction of Xarelto;

               d.   Failed to accompany their product with accurate warnings regarding the risks
                    of all possible adverse side effects concerning Xarelto;

               e.   Failed to warn Plaintiff of the severity and duration of such adverse effects,
                    as the warnings given did not accurately reflect the symptoms, or severity of
                    the side effects;
               f.   Failed to conduct adequate testing, including pre-clinical and clinical testing
                    and post-marketing surveillance to determine the safety of Xarelto;

               g.   Failed to warn Plaintiff, prior to actively encouraging the sale of Xarelto,
                    either directly or indirectly, orally or in writing, about the need for more
                    comprehensive, more regular medical monitoring than usual to ensure early
                    discovery of potentially serious side effects;

               h.   Were otherwise careless and/or negligent.

        195.   Despite the fact that Defendants knew or should have known that Xarelto caused

unreasonable, dangerous side-effects which many users would be unable to remedy by any means,



                                                44
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 45 of 58




Defendants continued to market Xarelto to consumers, including the medical community and

Plaintiff.

        196.   Defendants knew or should have known that consumers such as the Plaintiff would

foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care as described

above, including the failure to comply with federal requirements.

        197.   It was foreseeable that Defendants’ product, as designed, would cause serious

injury to consumers, including Plaintiff.

        198.   As a direct and proximate result of Defendants’ negligence, Plaintiff suffered

serious physical injury, harm (and in some cases death), damages and economic loss and will

continue to suffer such harm, damages and economic loss in the future.

        199.   Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the lives of the consumers and users of their products, including Plaintiff, with

the knowledge of the safety and efficacy problems and suppressed this knowledge from the general

public. Defendants made conscious decisions not to redesign, re-label, warn or inform the

unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive

damages.

                                     COUNT VI
                           (BREACH OF EXPRESS WARRANTY)

        200.   Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense, pursuant to

all laws that may apply pursuant to choice of law principles, including the law of the Plaintiff’
                                                 45
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 46 of 58




resident State.
       201.     Defendants expressly warranted that Xarelto was safe and effective to members of

the consuming public, including Plaintiff.

       202.    Defendants expressly warranted that Xarelto was a safe and effective product to be

used as a blood thinner, and did not disclose the material risks that Xarelto could cause serious

bleeding that may be irreversible, permanently disabling, and life-threatening. The representations

were not justified by the performance of Xarelto.

       203.    Defendants expressly warranted Xarelto was safe and effective to use without the

need for blood monitoring and dose adjustments.

       204.    Defendants expressly represented to Plaintiff, Plaintiff’ physicians, healthcare

providers, and/or the FDA that Xarelto was safe and fit for use for the purposes intended, that it

was of merchantable quality, that it did not produce any dangerous side effects in excess of those

risks associated with other forms of treatment for reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, reducing the risk of recurrence of DVT

and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee replacement surgery,

that the side effects it did produce were accurately reflected in the warnings and that it was

adequately tested and fit for its intended use.

       205.    Defendants knew or should have known that, in fact, said representations and

warranties were false, misleading and untrue in that Xarelto was not safe and fit for the use

intended, and, in fact, produced serious injuries to the users that were not accurately identified and

represented by Defendants.

                                                  46
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 47 of 58




       206.    Plaintiff and their healthcare providers reasonably relied on these express
               representations.

       207.     Xarelto does not conform to these express representations because Xarelto is not

safe and has serious side-effects, including death.

       208.    Defendants breached their express warranty in one or more of the following ways:

               a.    Xarelto as designed, manufactured, sold and/or supplied by the Defendants,
                     was defectively designed and placed in to the stream of commerce by
                     Defendants in a defective and unreasonably dangerous condition;

               b.    Defendants failed to warn and/or place adequate warnings and instructions on
                     Xarelto;

               c.    Defendants failed to adequately test Xarelto; and,

               d.    Defendants failed to provide timely and adequate post-marketing warnings
                     and instructions after they knew the risk of injury from Xarelto.
       209.    Plaintiff reasonably relied upon Defendants’ warranty that Xarelto was safe and

effective when they purchased and used the medication.

       210.    Defendants herein breached the aforesaid express warranties as their drug was

defective.

       211.    Plaintiff’ injuries (and in some cases death) were the direct and proximate result

of Defendants’ breach of their express warranty.

       212.    Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the lives of the consumers and users of their products, including Plaintiff, with

knowledge of the safety and efficacy problems and suppressed this knowledge from the general

public. Defendants made conscious decisions not to redesign, re-label, warn or inform the

unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive
                                                 47
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 48 of 58




damages. COUNT VII
                            (BREACH OF IMPLIED WARRANTY)

        213.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense av ai l a b l e

under the law, to include pleading same pursuant to all substantive law that applies to this case, as

may be determined by choice of law principles, regardless of whether arising under statute and/or

common law.

        214.    At the time Defendants marketed, distributed and sold Xarelto to Plaintiff,

Defendants warranted that Xarelto was merchantable and fit for the ordinary purposes for which

it was intended.

        215.    Members of the consuming public, including consumers such as Plaintiff, were

intended third party beneficiaries of the warranty.

        216.    Xarelto was not merchantable and fit for its ordinary purpose, because it has a

propensity to lead to the serious personal injuries described in this Complaint.

        217.    Plaintiff reasonably relied on Defendants’ representations that Xarelto was safe and

free of defects and was a safe means of reducing the risk of stroke and systemic embolism in

patients with non-valvular atrial fibrillation, to treat Deep Vein Thrombosis (“DVT”) and

Pulmonary Embolism (“PE”), to reduce the risk of recurrence of DVT and/or PE, and for

prophylaxis of DVT for patients undergoing hip and knee replacement surgery.




                                                   48
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 49 of 58




       218.    Defendants’ breach of the implied warranty of merchantability was the direct and

proximate cause of Plaintiff’ injury (including in some cases death).

       219.    Defendants’ conduct, as described above, was extreme and outrageous.

Defendants risked the lives of the consumers and users of their products, including Plaintiff, with

knowledge of the safety and efficacy problems and suppressed this knowledge from the general

public. Defendants made conscious decisions not to redesign, re-label, warn or inform the

unsuspecting consuming public. Defendants’ outrageous conduct warrants an award of punitive

damages.




                                     COUNT VIII
                           (NEGLIGENT MISREPRESENTATION)

       220.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense available

under the law, to include pleading same pursuant to all substantive law that applies to this case,

as may be determined by choice of law principles, regardless of whether arising under statute

and/or common law.

       221.    From the time Xarelto was first tested, studied, researched, evaluated, endorsed,

manufactured, marketed and distributed, and up to the present, Defendants made

misrepresentations to Plaintiff, Plaintiff’ physicians and the general public, including but not

                                                 49
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 50 of 58




limited to the misrepresentation that Xarelto was safe, fit and effective for human use. At all times
mentioned, Defendants conducted sales and marketing campaigns to promote the sale of Xarelto
and willfully deceived Plaintiff, Plaintiff’ physicians and the general public as to the health risks
and consequences of the use of Xarelto.
        222.    The Defendants made the foregoing representations without any reasonable ground

for believing them to be true. These representations were made directly by Defendants, by sales

representatives and other authorized agents of Defendants, and in publications and other written

materials directed to physicians, medical patients and the public, with the intention of inducing

reliance and the prescription, purchase, and use of Xarelto.

        223.    The representations by the Defendants were in fact false, in that Xarelto is not safe,

fit and effective for human consumption as labeled, using Xarelto is hazardous to your health, and

Xarelto has a serious propensity to cause serious injuries to users, including but not limited to the

injuries suffered by Plaintiff.

        224.    The foregoing representations by Defendants, and each of them, were made with

the intention of inducing reliance and the prescription, purchase, and use of Xarelto.

        225.    In reliance on the misrepresentations by the Defendants, Plaintiff were induced to

purchase and use Xarelto. If Plaintiff had known the truth and the facts concealed by the

Defendants, Plaintiff would not have used Xarelto. The reliance of Plaintiff upon Defendants’

misrepresentations was justified because such misrepresentations were made and conducted by

individuals and entities that were in a position to know all of the facts.

        226.    As a result of the foregoing negligent misrepresentations by Defendants, Plaintiff

suffered injuries (including, in some cases, death) and damages as alleged herein.


                                                  50
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 51 of 58




                                            COUNT IX
                                             (FRAUD)

        227.    Plaintiff incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein. Plaintiff plead this Count in the broadest sense,

pursuant to all laws that may apply pursuant to choice of law principles, including the law of

the Plaintiff’ resident State.

        228.    Prior to Plaintiff’ use of Xarelto and during the period in which Plaintiff actually

used Xarelto, Defendants fraudulently suppressed material information regarding the safety and

efficacy of Xarelto, including information regarding increased adverse events, pre and post

marketing deaths, and the high number of severe adverse event reports compared to other

anticoagulants and the need for blood monitoring and dose adjustments for the safe and effective

use of Xarelto. Furthermore, Defendants fraudulently concealed the safety information about the

use of Xarelto. As described above, Xarelto has several well-known serious side-effects that are

not seen in other anticoagulants. Plaintiff believe that the fraudulent misrepresentation described

herein was intentional to keep the sales volume of Xarelto strong.

        229.    The Defendants falsely and fraudulently represented to the medical and healthcare

community, and to the Plaintiff, the FDA, and the public in general, that said product, Xarelto, had

been tested and was found to be safe and/or effective to reduce the risk of stroke and systemic

embolism in patients with non-valvula atrial fibrillation, to treat DVT and PE, to




                                                 51
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 52 of 58




reduce the risk of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients

undergoing hip and knee replacement surgery.

       230.    These representations were made by said Defendants with the intent of defrauding

and deceiving the Plaintiff, the public in general, and the medical and healthcare community in

particular, and were made with the intent of inducing the public in general, and the medical and

healthcare community in particular, to recommend, prescribe, dispense and/or purchase said

product, Xarelto, for use to reduce the risk of stroke and systemic embolism in patients with non-

valvular atrial fibrillation, to reduce the risk of recurrence of DVT and/or PE, and for prophylaxis

of DVT for patients undergoing hip and knee replacement surgery, all of which evinced a callous,

reckless, willful, depraved indifference to the health, safety and welfare of the Plaintiff herein.

       231.    At the time, the aforesaid representations were made by the Defendants and, at the

time the Plaintiff used Xarelto, the Plaintiff were unaware of the falsity of said representations and

reasonably believed them to be true.

       232.    In reliance upon said representations, Plaintiff were induced to and did use Xarelto,

thereby sustaining severe and permanent personal injuries.

       233.    Said Defendants knew and were aware, or should have been aware, that Xarelto had

not been sufficiently tested, was defective in nature, and/or that it lacked adequate and/or sufficient

warnings.

       234.    Defendants knew or should have known that Xarelto had a potential to, could, and

would cause severe and grievous injury to the users of said product, and that it was inherently

dangerous in a manner that exceeded any purported, inaccurate, and/or down-played warnings.
                                                  52
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 53 of 58




       235.    Defendants brought Xarelto to the market, and acted fraudulently, wantonly and

maliciously to the detriment of Plaintiff.

       236.    Defendants fraudulently concealed the safety issues associated with Xarelto

including the need for blood monitoring and dose adjustments in order to induce physicians to

prescribe Xarelto and for patients, including Plaintiff, to purchase and use Xarelto.

       237.    At the time Defendants concealed the fact that Xarelto was not safe, Defendants

were under a duty to communicate this information to Plaintiff, physicians, the FDA, the healthcare

community, and the general public in such a manner that they could appreciate the risks associated

with using Xarelto.

       238.    Defendants, at all times relevant hereto, withheld information from the FDA which

they were required to report.

       239.    Plaintiff and the Plaintiff’ prescribing physicians relied upon the Defendants’

outrageous untruths regarding the safety of Xarelto.

       240.    Plaintiff’s prescribing physicians were not provided with the necessary information

by the Defendants, to provide an adequate warning to the Plaintiff.

       241.    Xarelto was improperly marketed to the Plaintiff and their prescribing physicians

as the Defendants did not provide proper instructions about how to use the medication and did not

adequately warn about Xarelto’s risks.

       242.    As a direct and proximate result of Defendants’ malicious and intentional

concealment of material life-altering information from Plaintiff and Plaintiff’ prescribing

physicians, Defendants caused or contributed to Plaintiff’ injuries (and in some cases death).
                                                 53
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 54 of 58




       243.    It is unconscionable and outrageous that Defendants would risk the lives of

consumers, including Plaintiff. Despite this knowledge, the Defendants made conscious decisions

not to redesign, label, warn or inform the unsuspecting consuming public about the dangers

associated with the use of Xarelto. Defendants’ outrageous conduct rises to the level necessary that

Plaintiff should be awarded punitive damages to deter Defendants from this type of outrageous

conduct in the future and to discourage Defendants from placing profits above the safety of patients

in the United States of America.

       244.    Defendants’ fraud also acted to conceal their malfeasance which actions tolled

Plaintiff’ statute of limitations because only Defendants knew the true dangers associated with the

use of Xarelto as described herein. Defendants did not disclose this information to the Plaintiff,

their prescribing physicians, the healthcare community and the general public. Without full

knowledge of the dangers of Xarelto, Plaintiff could not evaluate whether a person who was injured

by Xarelto had a valid claim.

       245.    Defendants widely advertised and promoted Xarelto as a safe and effective

medication and/or as a safe and effective means of reducing the risk of stroke and systemic

embolism in patients with non-valvular atrial fibrillation, to treat DVT and PE, to reduce the risk

of recurrence of DVT and/or PE, and for prophylaxis of DVT for patients undergoing hip and knee

replacement surgery.

       246.    Defendants’ advertisements regarding Xarelto falsely and misleadingly stated that

blood monitoring and dose adjustments were not necessary for safe and effective use of the drug,


                                                54
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 55 of 58




misrepresentations Defendants knew to be false, for the purpose of fraudulently inducing

consumers, such as Plaintiff, to purchase such product. Plaintiff relied on these material

misrepresentations when deciding to purchase and consume Xarelto.

       247.    Defendants had a duty to disclose material information about serious side-effects

to consumers such as Plaintiff.

       248.    Additionally, by virtue of Defendants’ partial disclosures about the medication, in

which Defendants touted Xarelto as a safe and effective medication, Defendants had a duty to

disclose all facts about the risks associated with use of the medication, including the risks described

in this Complaint. Defendants intentionally failed to disclose this information for the purpose of

inducing consumers, such as Plaintiff, to purchase Defendants’ dangerous product.

       249.    Had Plaintiff been aware of the hazards associated with Xarelto, Plaintiff would

have employed appropriate blood monitoring, consumed a different anticoagulant with a better

safety profile, or not have consumed the product that led proximately to Plaintiff’ injuries

(including in some cases death).

       250.     Upon information and belief, Plaintiff aver that Defendants actively and

fraudulently concealed information in Defendants’ exclusive possession regarding the hazards

associated with Xarelto, for the purpose of preventing consumers, such as Plaintiff, from

discovering these hazards.

                            COUNT X
  (VIOLATION OF CONSUMER PROTECTION LAWS/CONSUMER FRAUD LAWS)

       251.    Plaintiff incorporate by reference each preceding and succeeding paragraph as
                                                  55
      Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 56 of 58




though set forth fully at length herein. Plaintiff plead this Count in the broadest sense available
under the law, to include pleading same pursuant to all substantive law that applies to this case, as
may be determined by choice of law principles, regardless of whether arising under statute and/or
common law.
       252.     Plaintiff used Xarelto and suffered ascertainable losses as a result of Defendants’

actions in violation of the consumer protection laws.

       253.    Defendants used unfair methods of competition or deceptive acts or practices that

were proscribed by law, including the following:

               a. Representing that goods or services have characteristics, ingredients, uses,
                  benefits, or quantities that they do not have;

               b. Advertising goods or services with the intent not to sell them as advertised; and,
               c. Engaging in fraudulent or deceptive conduct that creates a likelihood of
                  confusion or misunderstanding.

       254.    Defendants violated consumer protection laws through their use of false and

misleading misrepresentations or omissions of material fact relating to the safety of Xarelto.

       255.    Defendants violated consumer protection laws of various states.

       256.    Defendants uniformly communicated the purported benefits of Xarelto while

failing to disclose the serious and dangerous side effects related to the use of Xarelto and of the

true state of Xarelto’s regulatory status, its safety, its efficacy, and its usefulness. Defendants made

these representations to physicians, the medical community at large, and to patients and consumers,

such as Plaintiff, in the marketing and advertising campaign described herein.

       257.    Defendants’ conduct in connection with Xarelto was also impermissible and illegal

in that it created a likelihood of confusion and misunderstanding, because Defendants

misleadingly, falsely and or deceptively misrepresented and omitted numerous material facts
                                                  56
        Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 57 of 58




 regarding, among other things, the utility, benefits, costs, safety, efficacy and advantages of

 Xarelto.

         258.   As a result of these violations of consumer protection laws, Plaintiff have incurred

 and will incur; serious physical injury (including in some cases death), pain, suffering, loss of

 income, loss of opportunity, loss of family and social relationships, and medical, hospital and

 surgical expenses and other expense related to the diagnosis and treatment thereof, for which

 Defendants are liable.

VII.     JURY DEMAND
         Plaintiff demand that all issues of fact of this case be tried to a properly impaneled jury

 to the extent permitted under the law.

VIII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against the Defendants on each of the

 above-referenced claims and Causes of Action and as follows:

                1. Awarding compensatory damages in excess of the jurisdictional amount,
                   including, but not limited to pain, suffering, emotional distress, loss of
                   enjoyment of life, and other non-economic damages in an amount to be
                   determined at trial of this action;

                2. Awarding economic damages in the form of medical expenses, out of pocket
                   expenses, lost earnings and other economic damages in an amount to be
                   determine at trial of this action;

                3. Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless
                   acts of the Defendants who demonstrated a complete disregard and reckless
                   indifference for the safety and welfare of the general public and to the Plaintiff




                                                  57
     Case 2:19-cv-00693-EEF-MBN Document 1 Filed 01/30/19 Page 58 of 58




                 in an amount sufficient to punish Defendants and deter future similar conduct;

              4. Prejudgment interest;

              5. Post judgment interest;

              6. Awarding Plaintiff reasonable attorneys’ fees when applicable;

              7. Awarding Plaintiff the costs of these proceedings; and

              8. Such other and further relief as this Court deems just and proper.

                                            Respectfully submitted,

                                            EXCOLO LAW, PLLC



                                   By: /s/ Keith L. Altman
                                       Attorney for Plaintiff
                                       Email: kaltman@lawampmmt.com
                                         Keith L. Altman, SBN 257309
                                         26700 Lahser Road., Suite 401
                                         Southfield, MI 48033
                                         Telephone: (516) 456-5885



Date: January 30, 2019




                                              58
